Name: Decision of the EEA Joint Committee No 27/94 of 2 December 1994 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  communications
 Date Published: 1994-12-29

 29.12.1994 EN Official Journal of the European Communities L 339/86 DECISION OF THE EEA JOINT COMMITTEE No 27/94 of 2 December 1994 amending Annex XI (Telecommunication services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Decision 94/439/EC of 15 June 1994 on amendment of Annex II to Council Directive 92/44/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in Annex XI to the Agreement in point 5b (Council Directive 92/44/EEC) before the adaptations: , as amended by:  394 D 0439: Commission Decision 94/439/EC of 15 June 1994 (OJ No L 181, 15. 7. 1994, p. 40). Article 2 The texts of Decision 94/439/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 2 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 181, 15. 7. 1994, p. 40.